Citation Nr: 9922863	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  96-41 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 1996 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which, inter alia, the RO held 

that new and material evidence had not been submitted that 
would warrant the reopening of a previously-denied claim for 
service connection for bilateral hearing loss disability.  In 
a decision dated in March 1998, the Board, in pertinent part, 
found that this claim had been reopened, based upon the 
receipt of new and material evidence, and remanded the claim, 
now categorized as entitlement to service connection for 
bilateral hearing loss disability, to the RO for 
consideration of the complete evidentiary record.  In 
September 1998, the Board again remanded this claim, in order 
to accomplish additional development of the evidence.


FINDING OF FACT

A nexus between inservice bilateral hearing impairment and 
bilateral hearing loss disability manifested many years post 
service is not shown.


CONCLUSION OF LAW

A claim for service connection for bilateral hearing loss 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.385 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  See also Caluza v. 
Brown, 7 Vet. App. 498 (1995), wherein the United States 
Court of Appeals for Veterans Claims, 

formerly the United States Court of Veterans Appeals (Court) 
held that a well-grounded claim requires evidence of a 
current disability, an inservice disability, and a nexus or 
link between the two.  In the instant case, the clinical 
evidence does not demonstrate that any bilateral hearing loss 
disability that may currently be manifested is etiologically 
or pathologically related to the veteran's period of active 
service.  See also 38 C.F.R. § 3.303(d) (1998).  Since 
service connection cannot be granted for a disability that is 
not shown to be related to service, the Board must 
accordingly find that a claim for service connection for any 
such disability is not well grounded and therefore must be 
denied, pursuant to the decision of the Court in Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  See Caluza, supra.  

The report of the veteran's service entrance medical 
examination, dated in January 1967, shows that his hearing, 
tested audiometrically, was manifested by decibel thresholds, 
for the frequencies 500, 1000, 2000, 3000 and 4000 hertz, 
that ranged between 10 and 20 in the right ear, and between 
10 and 25 in the left ear (as converted to current ISO 
standards).  The report of his separation medical 
examination, dated in December 1969, shows that his hearing, 
tested audiometrically, was manifested at those frequencies 
by decibel thresholds that ranged between 15 and 30 in the 
right ear, and between 10 and 20 in the left ear.  The report 
of an audiological examination conducted by VA in July 1986 
shows that his hearing was manifested at those frequencies by 
decibel thresholds that ranged between 10 and 45 in the right 
ear, and between 15 and 50 in the left ear; this report 
indicates a finding of bilateral hearing loss, probably noise 
induced.  

It thus appears that two of the three requirements for a 
well-grounded claim as enunciated in Caluza - an inservice 
disability, and a current disability - may be present; while 
the evidence is not necessarily dispositive with regard to 
the presence of inservice hearing impairment, it is noted 
that right ear audiometric testing on separation shows an 
increase in right ear decibel thresholds when compared to 
service entrance.  It is also noted that the report of the 
July 1986 VA audiological examination shows the presence of 
bilateral hearing impairment that satisfies the 

regulatory requirement that hearing loss must be of a 
specified severity so as to constitute a disability for VA 
benefits purposes.  38 C.F.R. § 3.385 (1998).  (While this 
report is 13 years old, the Board will nonetheless assume, 
for the purposes of this discussion only, that it reflects 
current hearing loss disability.)

However, it is uncontroverted that the second requirement - a 
nexus or relationship between a current disability and 
service - is not demonstrated by the medical evidence.  The 
Board must point out that the post-service manifestation of 
bilateral hearing loss disability has not been either related 
to any inservice hearing problem or impairment, or in some 
manner attributed to service.  Although the veteran has 
averred that he has had hearing loss since service, such 
allegations must be balanced against the clinical evidence, 
which is devoid of medical findings of any relationship 
between a current disability and service; see 38 C.F.R. 
§ 3.303(d) (1998).  It must be noted that the Board, in its 
September 1998 Remand decision, requested that the veteran be 
accorded a VA audiological examination for the specific 
purpose of ascertaining whether there was a nexus between any 
current hearing loss disability and his service.  The veteran 
failed to report for the examination that was thereafter 
scheduled; the claims folder does not indicate that he has 
furnished VA with good cause for his failure to comply with 
this request.  See 38 C.F.R. § 3.655 (1998). 

Likewise, there are no findings demonstrating that any 
current bilateral hearing loss disability is a residual of 
any inservice injury or acoustic trauma, or that there has 
been continuity of hearing impairment symptomatology since 
service.  The Court has held that, while a veteran is 
qualified to relate his or her symptoms, he or she is not 
competent, absent medical training, to render findings 
pertaining to factors requiring medical expertise, such as 
etiology or pathology.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  In this case, the veteran has not demonstrated that 
he has the requisite medical knowledge, and his contentions 
that any current bilateral hearing loss disability 

began in service are unsupported conjecture that can be 
assigned no probative weight.  The Board notes, in that 
regard, that, in contrast to the report of the July 1986 VA 
audiological examination, at which time he cited hearing loss 
since service, the report of a June 1986 VA general medical 
examination shows that he indicated ongoing hearing loss only 
"over the past year."

The Board must emphasize that the Court has held that a well-
grounded claim requires satisfaction of criteria that include 
the presence of a nexus between a current disability and an 
inservice disability (or evidence that a current disability 
is related to service).  In the case at hand, the Board must 
therefore conclude that, in the absence of evidence 
demonstrating such a nexus, the veteran has not submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual at this time that service connection for 
bilateral hearing loss disability could be granted, as is 
required under the provisions of 38 U.S.C.A. § 5107(a) (West 
1991).  See also Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 
(1992).  The Board accordingly finds that the veteran's claim 
is not well grounded and is therefore denied, in accordance 
with the Court's decision in Edenfield.

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  In the case at hand, the Board notes that the 
veteran has not indicated that any such evidence is 
available.  The Board must also point out that its duty to 
assist the veteran in the development of his claim, as 
stipulated in 38 U.S.C.A. § 5107(a) (West 1991), does not 
arise until a claim is shown to be well grounded.



ORDER

A claim for service connection for bilateral hearing loss 
disability is not well grounded, and is accordingly denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

